Citation Nr: 1230778	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for status post myocardial infarction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to October 1970 and from November 1973 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO in Phoenix, Arizona.  The Board reopened and remanded this case in March 2008, with additional remands in March 2010 and December 2011.  It returns now for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the Veteran's heart disability was not present during service, has not been present continuously since service, and is not related to any incident of service.

2.  The preponderance of the evidence establishes that Veteran's heart disability was not manifest within one year of separation from either period of service.

3.  The Veteran was not exposed to herbicides during his periods of active service.


CONCLUSION OF LAW

The Veteran's status post myocardial infarction was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a disability status post myocardial infarction as a result of service.  For the reasons that follow, the Board finds that the Veteran's disability was not manifest during service or to a compensable degree within one year of separation from service and is not related to any incident of service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has a documented and lengthy history of atherosclerotic cardiovascular disease, status post myocardial infarction, with extensive treatment through private and VA providers.  The first service connection element is well established.  See Hickson.  

The Veteran contends that his present cardiac disability is related to chest pain that he had during service.  The Veteran points to his service treatment records for support that he complained of chest pain and received treatment.  His service treatment records do show complaints of chest pain in May 1963, April 1965, and August 1968 with follow-up in October 1968, November 1969, August 1970, more chest pain complaints in November 1976 and heartburn in August 1977.  

With respect to the Veteran's contentions that his cardiac disability is related to in-service chest pains, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran submitted a May 2003 statement from a private cardiologist who essentially opined that the Veteran's coronary artery disease was first manifested by his documented symptoms of chest pain in service, and that such symptoms had been misdiagnosed as secondary to a gastric etiology.  In a later received March 2006 addendum, this physician supported his prior opinion by referring to an abnormal electrocardiogram (ECG or EKG) report dated August 1968, a June 28, 1969 medical entry noting the Veteran's symptoms of a tight feeling in his substernal area, and a physical examination report (the date of which was unknown to the examiner) wherein the Veteran reported pain and pressure in his chest.  The physician referred to the latter two entries as demonstrating a "classical picture" of angina pectoris and/or cardiac symptoms.

The private examiner's opinion, while supported by reference to an abnormal ECG in August 1968 and subsequent symptoms of shortness of breath and chest pain, does not account for the fact that physical examinations conducted in November 1969, July 1970 and November 1976, which reported normal EKG findings, found no evidence of a cardiovascular disorder (objective evidence against this claim).  There is also no rationale provided as to why the Veteran was misdiagnosed, as claimed in the May 2003 opinion.  The Veteran's prior history of gastroenteritis, psychophysiologic musculoskeletal reaction and hyperventilation syndrome with tetany, as well as the diagnoses of hiatus hernia and duodenal ulcer in August 1977 were not discussed.  The Board considers an unsupported claim that the Veteran was misdiagnosed in-service to be of little probative value.  

The Veteran's VA treatment records from 1977 to the present have also been obtained.  These records, in particular a June 1989 evaluation, have been found highly relevant by VA examiners, as will be discussed below.  The 1989 evidence appears to have been unavailable to the private examiner.  These omissions reduce the probative value of the private opinion.  

The Veteran was seen for a February 2005 VA examination in connection with this claim.  The VA examiner stated that the first significant documentation of heart disease occurred in February 1995.  Additionally, the examiner indicated that the Veteran had not reported any type of chest pain after 1968.  However, the Veteran did describe monthly episodes of shortness of breath and chest pain during physical examinations conducted in May and November 1976.  Thus, the Board finds significant factual errors contradict the rationale of the opinion rendering it without significant probative value as a result.  The Board also takes note of the Veteran's argument that his private physician has a specialty in cardiology while the VA examiner, based upon the sparse information of record, appears to be doctor of internal medicine.  This criticism is moot in light of the many factual errors of the private doctor.  

The Veteran was seen for a November 2009 VA examination following a Board remand.  The examiner stated that the August 1968 EKG on which the private opinion was based was in such poor condition that drawing an opinion from it was difficult, but no acute process was shown in the legible portion.  The examiner indicated that he was unable to resolve the nexus question of this case without greater substantiation in the service records.  

The Veteran was seen for a June 2010 VA examination.  The report offered no opinion relevant to the case.  The AMC, which handled development and adjudication following the March 2010 remand, recognized the defect in the June 2010 opinion.  The Veteran's claims file was correctly sent back for an addendum opinion in July 2011 to remedy this omission.  The addendum opinion addresses whether the Veteran had coronary artery disease during his periods of service.  The opinion reviewed the Veteran's in-service and post-service treatment records recounting an accurate history.  The opinion relied on the 1989 VA cardiac catheterization treatment record, which showed a lack of diagnosable coronary artery disease to conclude that the Veteran did not have coronary artery disease during service.  

The Board remanded in December 2011 because the June 2010 and July 2011 opinions remained defective for failing to address whether the Veteran's cardiac disability was related to service or manifest within one year of service.  A February 2012 opinion was obtained.  The examiner highlighted the records of in-service treatment examinations in 1963, 1968, 1969, 1970, 1976, and 1977, which did not reveal objective findings of heart or vascular system abnormalities.  The examiner also discussed 1989 VA treatment findings at length which were interpreted to show a lack of significant coronary artery disease.  The examiner stated that the record showing there was no flow limiting or clinically significant coronary artery disease and no evidence of ischemic heart disease 12 years after final separation from service.  The examiner concurred that the heart disability was not manifest during service, explicitly agreeing with the 2010 opinions.  The examiner also concluded that the heart disability was not manifest within one year of separation or related to service.  

The VA opinions outweigh the evidence in favor of the claim.  The Veteran has reported that a doctor told him that his chest pain during service was a sign that the disability was present.  The May 2003 doctor's opinion is to similar effect.  As explained above, the Board assigns little probative weight to this evidence.  The Board assigns great probative weight to the contemporaneous medical evaluations and the VA opinions which draw on this information to conclude that the Veteran did not have in-service cardiac disease.  The Board places great weight on the 1989 cardiac catheterization findings because the procedure is invasive and far more likely to detect an abnormality than an ordinary clinical examination.  The absence of significant atherosclerosis at that time breaks continuity of the disability to service.  The Board finds that the preponderance of the evidence is against the presence of a cardiac disability including coronary artery disease during service.  

In the alternative, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and atherosclerosis (coronary artery disease) becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 2012 VA opinion specifically found that the Veteran did not have coronary artery disease within one year, discussing the lack of significant disease twelve years after separation.  The Veteran has not specifically alleged that he had chest pain symptoms during the one year following separation.  The 2012 opinion is probative and on point.  Given the lack of specific evidence in favor of manifestation within one year of separation from service, the Board finds that the preponderance of the evidence is against the claim.  The Veteran cannot prevail upon through the one year presumption. 

During the course of the instant appeal, a liberalizing law change occurred which added ischemic heart disease, such as coronary artery disease, to the list of disabilities presumed to have been caused by exposure to herbicides.  The Veteran has not alleged that he was at any time exposed to herbicides.  The record does not otherwise suggest that the Veteran was exposed to herbicides.  The Board concludes that this presumption is not applicable in this case.

In light of the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran's heart disability was not present during service, was not manifest within one year of separation from service, has not been present continuously since service, is not related to any incident of service and that the Veteran was not exposed to herbicides during his period of active service.  The Board concludes that service connection is not warranted on direct or presumptive bases.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a January 2005 letter satisfied the duty to notify provisions, excepting the degree of disability and effective date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A corrective letter was sent to the Veteran in March 2006.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, he has been provided ample opportunity to respond with additional argument and evidence over the last six years and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in July 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In particular, the Veteran's VA treatment records from the Tucson VA Medical Center from 1978 to 1995 have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a February 2012 medical examination to obtain an opinion as to whether his cardiac disability was the result of in-service chest pain complaints.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in March 2008, March 2010 and December 2011.  

The March 2008 remand was to obtain records of the Veteran's reported hospitalization for coronary artery disease (CAD) at the Tucson, Arizona, VA Medical Center (VAMC) in June 1989 and to obtain a cardiologist's opinion regarding whether it is at least as likely as not that the Veteran's coronary artery disease first manifested during his periods of service, manifested to a compensable degree within one year from his discharge from either period of service and/or is causally related to event(s) during either period in service, to include an explanation of the significance of the abnormal ECG findings in August 1968; service medical entries on June 13 and 28, 1969 documenting the Veteran's complaint of shortness of breath and a tight feeling in the substernal area; the Veteran's report of monthly episodes of shortness of breath and chest pain during physical examinations conducted in May and November 1976; the normal ECG findings during physical examinations in November 1969, July 1970 and November 1976; and the Veteran's in-service treatment history involving gastroenteritis, a psychophysiologic musculoskeletal reaction, hyperventilation syndrome with tetany, hiatus hernia and duodenal ulcer.  There was some information of record that the Veteran's VA clinical records were transferred to the Phoenix VAMC in June 1995.  However, there was also information of record that a second volume of records may have remained in Tucson.  The RO requested from the Tucson VAMC the Veteran's records of hospitalization in June 1989.  In April 2008, the Tucson VAMC reported that the Veteran's records were transferred to the Phoenix VAMC in 1995.  No further information was provided.  The Veteran's claims file was sent for an examination and opinion in November 2009.  The opinion concluded that speculation was required to answer whether the current disability was related to in-service treatment in 1968, 1969, 1970 and 1976.  

The Board remanded in the March 2010 remand for a full search of records including searches of archived records at both the Tucson and Phoenix VAMCs.  While on remand, the Tucson VAMC again reported that all records had been transferred.  The Phoenix VAMC provided their full set of the Veteran's records, including non-electronic records from Tucson dating from 1978 to 1995.  These records included the June 1989 cardiac catheterization records discussed above.  The records motivating the Board's remands have been obtained.  

The Board remanded in December 2011 instructing that the Veteran's claims file be sent for an addendum opinion regarding whether it is at least as likely as not that the Veteran's coronary artery disease first manifested during his periods of service, manifested to a compensable degree within one year from his discharge from either period of service and/or is causally related to event(s) during either period in service finding that 2011 opinions were inadequate.  The Board determined that the November 2009, June 2010 and July 2011 VA examinations and opinions were inadequate and ordered this action to discharge the obligation under Stegall.  An additional VA examination was provided in February 2012 and is adequate for ratings purposes, as discussed above.  

The Board finds that the RO complied substantially with March 2008, March 2010 and December 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for status post myocardial infarction is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


